DOCUMENTS UNDER SEAL
                    Case 3:20-mj-70681-AGT Document 8 Filed 06/10/20 Page 1 29
                                                         TOTAL TIME (m ins):
                                                                             of minutes
                                                                                1       (12:18-12:47)
M AGISTRATE JUDGE                           DEPUTY CLERK                              REPORTER/FTR
M INUTE ORDER                            Elaine Kabiling                              Marla Knox
MAGISTRATE JUDGE                            DATE                                      NEW CASE          CASE NUMBER
Laurel Beeler                               06/10/2020 (Telephonic Hearing)                          3:20-mj-70681-AGT-1
                                                      APPEARANCES
DEFENDANT                                   AGE     CUST  P/NP   ATTORNEY FOR DEFENDANT                     PD.     RET.
Geoffrey Mark Palermo                               N         P         Matt Jacobs, general app            APPT.
U.S. ATTORNEY                               INTERPRETER                             FIN. AFFT             COUNSEL APPT'D
Katherine L. Wawrzyniak                     Not Required                            SUBMITTED

PROBATION OFFICER           PRETRIAL SERVICES OFFICER                   DEF ELIGIBLE FOR           PARTIAL PAYMENT
                             Carolyn Truong                             APPT'D COUNSEL             OF CJA FEES
                                       PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR             PRELIM HRG       MOTION           JUGM'T & SENTG                            STATUS
      2 minutes                                                                                               TRIAL SET
       I.D. COUNSEL               ARRAIGNMENT               BOND HEARING              IA REV PROB. or         OTHER
                                7 minutes                  20 minutes                 or S/R
       DETENTION HRG              ID / REMOV HRG            CHANGE PLEA              PROB. REVOC.             ATTY APPT
                                                                                                              HEARING
                                                     INITIAL APPEARANCE
        ADVISED                 ADVISED                    NAME AS CHARGED              TRUE NAME:
        OF RIGHTS               OF CHARGES                 IS TRUE NAME
                                                        ARRAIGNM ENT
       ARRAIGNED ON               ARRAIGNED ON                READING W AIVED               W AIVER OF INDICTMENT FILED
       INFORMATION                INDICTMENT                  SUBSTANCE
                                                         RELEASE
      RELEASED            ISSUED                     AMT OF SECURITY           SPECIAL NOTES              PASSPORT
      ON O/R              APPEARANCE BOND            $ 1M                                                 SURRENDERED
                                                                              Unsecured
                                                                                                          DATE: 6/12/2020
PROPERTY TO BE POSTED                            CORPORATE SECURITY                       REAL PROPERTY:
    CASH    $


      MOTION          PRETRIAL                  DETAINED          RELEASED         DETENTION HEARING           REMANDED
      FOR             SERVICES                                                     AND FORMAL FINDINGS         TO CUSTODY
      DETENTION       REPORT                                                       W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                             PLEA
      CONSENT                   NOT GUILTY                  GUILTY                     GUILTY TO COUNTS:
      ENTERED
      PRESENTENCE               CHANGE OF PLEA              PLEA AGREEMENT             OTHER:
      REPORT ORDERED                                        FILED
                                                        CONTINUANCE
TO:                              ATTY APPT                 BOND                      STATUS RE:
7/1/2020                         HEARING                   HEARING                   CONSENT                TRIAL SET

AT:                              SUBMIT FINAN.               PRELIMINARY             CHANGE OF              STATUS
                                 AFFIDAVIT                   HEARING                 PLEA
10:30 AM                                                     _____________
BEFORE HON.                      DETENTION                   ARRAIGNMENT             MOTIONS                JUDGMENT &
                                 HEARING                                                                    SENTENCING
Kim
       TIME W AIVED              TIME EXCLUDABLE             IDENTITY /              PRETRIAL               PROB/SUP REV.
                                 UNDER 18 § USC              REMOVAL                 CONFERENCE             HEARING
                                 3161                        HEARING
                                                  ADDITIONAL PROCEEDINGS
Deft waives personal appearance; consents to telephonic appearance. Parties consent to the court signing relevant forms for
filing. Deft admonished re: bond conditions. Oral mtn to dismiss Information made. Cts view is it is appropriately made before
Judge Donato. Ct advised that the Information can proceed only w/defts agreement; deft does not agree to proceed by Informa
                                                                                          DOCUMENT NUMBER:
CC:
